It is insisted that the case of Telegraph Co. v. Tice, 149 S.W. 1078, is in direct conflict with the ruling in the instant case. We do not think that case is at variance or in conflict with the present case. The question involved in the Tice Case was whether or not mental anguish alone was recoverable as damages. We intended to hold, and so interpret our ruling, that mental anguish was recoverable in that case. We used this language:
"Hence, according to our view, it is immaterial whether this be treated as a Texas or an Arkansas contract; in either event, the result would be the same."
And in that opinion we stated that the laws of Texas, as well as Arkansas, allowed recovery for mental anguish in that character of suit. In the instant case we hold that the message was interstate, and the laws of Mississippi where the contract was made, denied a recovery for mental anguish alone in this character of suit. The two cases apply the same principle of law.
The motion for rehearing is overruled.